EXHIBIT Consent of Independent Registered Public Accounting Firm Vanguard Natural Resources, LLC Houston, Texas We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-152448, effective July 22, 2008) of Vanguard Natural Resources, LLC of our report dated March 31, 2008, related to the consolidated financial statements of Vanguard Natural Resources, LLC as of and for the year ended December 31, 2007, which appear in the Annual Report on Form 10-K for the year ended December 31, 2008. /s/ UHY
